DETAILED ACTION
	This office action is in response to the amendment filed on June 16, 2021.  In accordance with this amendment, claims 6, 13, 16, and 18 have been amended.  The amendments to the abstract and specification are acknowledged.
Claims 1-18 remain pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. U.S.P. No. 6,498,885 B1.
region” need necessarily be a distinct and different component from the waveguide); a first conductive region and a second conductive region disposed at both sides of the light absorbing region so as to sandwich the light absorbing region (1st and 2nd can be 4 (left side) and 4 (right side); 4 (left side) and 2; 4 (right side) and 2, etc. also element 5 in Fig. 3 act to sandwich the central element); and a conductor (1 / 8 / 6) coupled to the first conductive region and the second conductive region to let the first conductive region and the second conductive region short-circuit (column 7, lines 55-64; each portion 2 / 4 / 5 are allowed to be shortcircuited), which clearly, fully meets Applicant’s claimed structural limitations of sole pending independent claim 1.
Accordingly, claim 1 is anticipated by Nakamura.  
	Additionally, Nakamura serves the same purpose, in order to short-circuit the first and second conductive regions as Applicant’s specification (see ABS; Fig. 3 description in Nakamura), to short circuit without the need for using a constant voltage power supply.  Because of broad drafting for the “light absorbing region”, Nakamura meets claim 1 even though there may be differences between the structure of Nakamura and the overall structure in Applicant’s Figures and specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira JP 2009 117708 A (note attached English translation in PDF), and further in view of Nakamura et al. U.S.P. No. 6,498,885 B1.
left in Figs.) and a second conductive region 17 (right in Figs.) disposed at both sides of the light absorbing region so as to sandwich the light absorbing region (also 17 and 18; or 18 and 17 can meet the “sandwich limitation”); and a conductor 18 and/or 19 coupled to the first conductive region and the second conductive region.
Regarding independent claim 1, Ohira JP ‘708 does not expressly teach that the first and second conductive regions are (intentionally) allowed to be short-circuited by the conductor.  However, short-circuiting is a problem in the art and specifically addressed in similar conductive regions by Nakamura ‘885.
Nakamura et al. U.S.P. No. 6,498,885 B1 teaches (ABS; Figs. 3, 5, 6; column 6, line 66 through column 9, line 27; Claims) an optical semiconductor device (Fig. 3) comprising: an optical waveguide 3; a light absorbing “region” coupled to the optical waveguide (as part of the waveguide itself, light is absorbing along lengths thereof, which meets structure; note that claim 1 does not recite that the “light absorbing region” need necessarily be a distinct and different component from the waveguide); a first conductive region and a second conductive region disposed at both sides of the light absorbing region so as to sandwich the light absorbing region (1st and 2nd can be 4 (left side) and 4 (right side); 4 (left side) and 2; 4 (right side) and 2, etc. also element 5 in Fig. 3 to sandwich the central element); and a conductor (1 / 8 / 6) coupled to the first 
Nakamura serves the same purpose, in order to short-circuit the first and second conductive regions as Applicant’s specification (see ABS; Fig. 3 description in Nakamura), to short circuit without the need for using a constant voltage power supply.
Since Ohira JP ‘708 and Nakamura ‘885 are both from the same field of endeavor, the purpose disclosed by Nakamura would have been recognized in the pertinent art of Ohira.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Nakamura, to allow the conductor region to short-circuit the conductive regions on either side of the absorbing region in the device of Ohira in order to increase optical waveguiding efficiency into the absorbing region, but also to allow for a short-circuit to improve performance of the conductive regions without need for a constant power supply (as noted in ABS of Nakamura).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over the prior art of Ohira when considering the secondary reference of Nakamura.  
Regarding claim 2, in the combined device above, the waveguide of Nakamura when in use, has an applied electric field to the waveguide which includes the light absorbing portion (ABS), and also has the same potential when comparing the left/right conductive elements 17.
structure can serve as a terminator.  
Regarding claim 4, the electrode in Ohira can be metal ([0038], [0040]), accordingly, the electrode in Nakamura (silent to composition) would have been obvious as “metal.”  KSR.
Regarding claim 5, the absorbing region 15 in Ohira is intrinsic ([0034], a PIN structure ([0025]), with both p-type 17 and n-type 16 conductive regions is employed as an example in Ohira ([0025]).
Regarding claim 6, para [0034] of Ohira indicates that the light absorbing region is formed of an intrinsic semiconductor material having a band gap energy equal to or lower than incident light to the waveguide, and while Ohira is silent to the band gap of the waveguide, para [0009] notes that the waveguide is a conductive band which at least implies that band gap should be larger than the incident light.  For these reasons, although not express in Ohira, the combination of Ohira/Nakamura makes obvious the limitations and features of claim 6, as best understood by the Examiner.  KSR.
Regarding further dependent claims 7-17 (from claim 6), the same logic and rationale for obviousness applies as in base claim 6, with further features that do not serve to create any patentable distinction over the Ohira/Nakamura prior art.  See KSR.  The specifics of the semiconductor materials as outlined in claims 7-17 would have been an obvious selection of materials to one having nominal skill in the semiconductor device manufacturing art, for making the device with common and known semiconductor properties to improve optical and electrical functioning.  There is no specific improvement recited, providing any advantage, use for a particular purpose, or KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, no patentable distinction results from any of the further dependencies of those claims in view of Ohira/Nakamura.
Regarding claim 18, although Ohira and Nakamura do not discuss tapering shapes of an optical waveguide to a photodetector, using a taper in the shape of the waveguide core to a photodetector would have been viewed as an obvious design choice to one having ordinary skill in optical waveguides at the time of the effective filing date of the current application.  See KSR v. Teleflex, 127 S.Ct. 1727.  One having ordinary skill would recognized that use a taper, or narrowing, shape, would improve clear direction of the optics into the light absorbing.  Using a taper would have been obvious to try based on common knowledge in the art of tapers and that they improve direction and coupling of optical signals to an end target, such as a photodetector.  KSR.  For these reasons, dependent claim 18 is found obvious over the base teachings of Ohira/Nakamura and claim 1.  

Response to Arguments
Applicant’s arguments, see amendment with remarks (page 8), filed June 16, 2021, with respect to amendments to claims 6, 13, 16, and 18, have been fully persuasive.  Based on these amendments, all claim objections and claim rejections under 35 U.S.C. 112(b) (mailed March 16, 2021) have been obviated.   

Applicant's arguments filed June 16, 2021 (pages 9-10) have been fully considered but they are not persuasive.  Regarding Applicant’s arguments pertaining to the Nakamura ‘885 prior art reference, Applicant’s claim language itself is met by Nakamura in the interpretation presented by the Examiner on March 16, 2021.  Note that a number of features are given as examples of what the “regions” can be comprised of (Section (12) dated March 16, 2021).  Applicant’s “first conductive region” and “second conductive region” are met by the reference numbers cited in the rejection.  These “regions” can be interpreted as a whole, to include the upper and lower cladding, but also to potentially include other features.  Of note is Nakamura’s recitation found at column 6, line 66 through column 7, line 14; column 8, lines 51-55; and also in Claim 1.  Nakamura’s “InP layers 4” can be considered as part of the upper cladding while “InP buried layer 5” can be considered as another part of the upper cladding (see column 7, lines 4-8).  Further, “InP substrate 2” can be part of the lower cladding.  Applicant’s claim language itself merely requires the “first conductive region” and “second conductive region” to be short-circuited.  There is no requirement from the claims themselves that an upper cladding and/or a lower cladding cannot be considered as an integral part of the overall 1st or 2nd conduction region(s).  For these reasons, the rejections to Nakamura were proper, considering the scope of the original claim 1.  


Conclusion
THIS ACTION IS MADE FINAL.  No substantial amendments have been made to independent claim 1, and the prior art in the non-final rejections mailed on March 16, 2021 was not successfully overcome.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             September 8, 2021